Exhibit 10(f)(vii)
AMENDMENT NUMBER SIX
TO THE
HARRIS CORPORATION RETIREMENT PLAN
          WHEREAS, Harris Corporation, a Delaware corporation (the
“Corporation”), heretofore has adopted and maintains the Harris Corporation
Retirement Plan, as amended and restated effective July 1, 2007 (the “Plan”);
          WHEREAS, pursuant to Section 17.1 of the Plan, the Management
Development and Compensation Committee of the Corporation’s Board of Directors
(the “Compensation Committee”) has the authority to amend the Plan;
          WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation
Committee has delegated to the Employee Benefits Committee of the Corporation
(the “Employee Benefits Committee”) the authority to adopt non-material
amendments to the Plan;
          WHEREAS, the Employee Benefits Committee desires to amend the Plan
(i) to reflect new procedures related to automatic enrollment; (ii) to permit
after-tax employee contributions, including designated Roth contributions, to be
eligible for rollover to the Plan; (iii) to reflect, in connection with the
spin-off by the Corporation of Harris Stratex Networks, Inc., the temporary
holding within the Harris Stock Fund of shares of Harris Stratex Networks, Inc.
Class A common stock; and (iv) to clarify that elective contributions to the
Plan automatically shall resume following a six-month hardship suspension, in
the same form and at the same rate as in effect immediately prior to such
hardship suspension; and
          WHEREAS, the Employee Benefits Committee has determined that the
above-described amendments are non-material.
          NOW, THEREFORE, BE IT RESOLVED, that the Plan hereby is amended as
follows:
          1. Effective as of July 1, 2009, the second sentence of Section 3.2(b)
hereby is amended to read as follows:
Any deemed election described in this Section 3.2(b) shall be effective only
with respect to Compensation not currently available to the Participant as of
the effective date of the deemed election and shall be effective thirty
(30) days

 



--------------------------------------------------------------------------------



 



following the date that the Participant first performs an Hour of Service, or as
soon as administratively practicable thereafter.
          2. Effective as of August 1, 2009, Section 5.2(a) hereby is amended to
delete in its entirety the second sentence thereof.
          3. Effective as of May 27, 2009, the following new paragraph hereby is
added to the end of Section 7.2(b):
Notwithstanding the foregoing or any provision within the Plan to the contrary,
as a result of a distribution payable on May 27, 2009 by the Company to its
shareholders, including the Trust, of shares of Harris Stratex Networks, Inc.
(“Harris Stratex Networks”) owned by the Company, the assets of the Harris Stock
Fund also shall be invested in shares of Harris Stratex Networks Class A common
stock (“Harris Stratex Networks Stock”) for the amount of time required in order
to conduct an orderly liquidation of the Harris Stratex Networks Stock and
reinvestment of the proceeds thereof in Harris Stock. The Harris Stratex
Networks Stock shall be sold as soon as practicable upon the Trust’s receipt of
such shares. The Trustee, or an agent engaged by the Executive Committee, if
applicable, shall seek to liquidate the Harris Stratex Networks Stock within a
reasonable timeframe subject to specific security liquidity constraints, any
applicable restrictions that may apply to the sale of such shares and any other
factors beyond the control of the Trustee or such agent, with the overall
objective of minimizing transaction costs.
          4. Effective as of the date hereof, the second sentence of
Section 9.1(b)(6) hereby is amended to read as follows:
Unless a Participant elects otherwise at the time and in the manner prescribed
by the Administrative Committee, following the period of suspension of the
Participant’s contributions prescribed by this Section 9.1(b)(6), contributions
to the Plan by the Participant automatically shall resume in the same form and
at the same rate as in effect immediately prior to such suspension.
          APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this
21st day of May, 2009.

                  /s/ John D. Gronda       John D. Gronda, Secretary         

2